Title: To James Madison from Lafayette, 16 March 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
Paris March the 16th 1785
Was I to found my Hopes Upon the Letters I have from Congress, I would please my fancy with the Expectation of Wellcoming You to the European Shore—and Yet, when I Remember Your obstinate plans of life, I am affraid least my Warm Wishes Should be disappointed—in the Mean While, I will Continue writing, and By the Way Will advise You to send Your Answers By the packets Rather than By a private Vessel. Those letters I sent from Richmond are not Yet Arrived, and I do not think Any letters of the Executive, nor any Private dispatches from Virginia Have as Yet Got to Europe. The politics of this Country are not Yet perfectly Cleared Up. But I am firm in the opinion we shall Have no War at this time. The Emperor’s plans Have Been Opposed by France—it Has on one side saved the dutch, whose Sacrifices, in Comparison of What threatened them Will probably Be Small. It Has on the other Kept Up the Suite in the Empire of Germany, As By its dependance Upon the protection of France and Prussia, the duke of deux ponts Has Been Emboldened to oppose Arrangements Between the Emperor and the Elector of Baviera Where By this Would Have, it is Said, given up His Electorate for the low Countries of the Austrian House. The Conditions Betwe[e]n the dutch and the Emperor are not Yet published. But I Send You a declaration of the king of France to the Emperor, Which took place When He Entered the political Field a few months Ago. Count de Vergennes Has acted, in My opinion, with a Moderation and firmness which does Him Great Honour.
I am Every day pestering Governement with My prophetics Respecting the Mississipy. My favourite plan, they think, Cannot Be Accepted By Spain, who Know not How to Give up what they once Have. On My Arrival, I strongly Advised, at least, to tell the Spaniards to make for themselves New orleans a free port. I am to Have a Conference on that interesting Subject with duke de la Vauguim Who is Going Next Week to Spain as an Ambassader. I Have writen letters By post to Madrid and Cadiz, to Be intercepted and Read. I wish theyr Ministry Were as Sensible and as well disposed as Ours is. I am told Congress Want to Send You there. Could’nt You Accept of it, only for a time, and in the Mean While make Your journey through france and italy? Kentucky, its growth, Its principles, and its inHabitants are, I find, Very little Understood in Europe, and not much so perhaps By many Europeans in America.
There is a Book of Mr. Necker Upon Finances which Has Made Great deal of Noise. It Has Raised a Party Spirit, where By Both Have to an Excess Hated or Adored Him. But I only Speak of the Book, which is a Very Sensible One, and Worth Your Reading. Untill You get it, I inclose a Miniature portrait of France, Made By the Man Who of Course Knows its Ressources. Its publication may Afford Entertainement.
Cher de Caraman’s Best Compliments wait Upon You, My dear Sir, and I Beg You Will Remember me to all Friends in Virginia—Mr. jefferson’s Health is Recovering—But He Keeps Himself too Closely Confined. By My last letters from the General, He was in full enjoyment of a plan for the Navigation of the Pottowmack. God Bless You, My dear friend, Remember me often, and for ever depend Upon the Warm Affection, and Most High Regard of Your devoted friend
Lafayette
The Mercantile interest is Warmer than Ever Against the New Regulations in favour of the West india trade. They are Encouraged By the Narrow Conduct of England, and the total interruption of Commerce Betwe[e]n french and Americans, who are all flocking to Great Britain.
